

114 SRES 417 ATS: Celebrating the 144th anniversary of Arbor Day.
U.S. Senate
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 417IN THE SENATE OF THE UNITED STATESApril 11, 2016Mrs. Fischer (for herself and Mr. Sasse) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating the 144th anniversary of Arbor Day.
	
 Whereas Arbor Day was founded in Nebraska City, Nebraska on April 10, 1872, to recognize the importance of planting trees;
 Whereas it is estimated that on the first Arbor Day, more than 1,000,000 trees were planted in the State of Nebraska alone;
 Whereas Arbor Day is observed in all 50 States and across the world;
 Whereas participating in Arbor Day activities promotes civic participation and highlights the importance of planting and caring for trees and vegetation;
 Whereas those activities provide an opportunity to convey to future generations the value of land and stewardship;
 Whereas National Arbor Day is observed on the last Friday of April each year; and
 Whereas April 29, 2016, marks the 144th anniversary of Arbor Day: Now, therefore, be it
	
 That the Senate— (1)recognizes April 29, 2016, as National Arbor Day;
 (2)celebrates the 144th anniversary of Arbor Day;
 (3)supports the goals and ideals of National Arbor Day; and
 (4)encourages the people of United States to participate in National Arbor Day activities.